Title: To George Washington from William Heath, 1 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 1st 1782
                        
                        Enclosed are some proceedings of general Court Martial. I have passed upon all of them but the one on Ensign
                            Corey, which is submited to your Excellency.
                        Enclosed is also a request from Captain Sumner for leave of absence; he applied for leave of absence in the
                            month of Feby, but being a material evidence in the tryal of Major General McDougall, he would not be indulged. I am
                            therefore constrained to recommend him to your Excellency for indulgence at this time.
                        The chain is now ready to be stretched across the river, but the logs are every day growing dryer and lighter
                            while out of the water, will consequently swim longer in the Fall. The chain will be laid down whenever your Excellency
                            thinks proper to direct. Nothing new from below. I have the honor to be With the highest respect Your Excellencys most
                            Obedient Servant
                        
                            W. Heath
                        
                    